DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 24 January 2022, with respect to the rejection(s) of claim(s) 1-16, 18, 19, 21, and 24-26 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/004204 to Fogarty et al., hereinafter Fogarty.
Regarding claim 1, Fogarty teaches a device for applying a neural stimulus (abstract: transcutaneous nerve stimulation) comprising: a battery (pg 9, line 30) to supply electrical energy at a battery voltage; an electrode (Fig 2: Zload) to apply the electrical energy to neural tissue; a circuit to measure a nervous response of the neural tissue (Fig 2: Feedback Compensation Circuit; pg 4, line 30-pg 5, line 6); and a voltage converter to receive the electrical energy from the battery and to control a voltage applied to the electrode based on the measured nervous response of the tissue (pg 8, line 29-pg 9, line 2).
Regarding claim 4, Fogarty teaches wherein the voltage converter is a switched-mode voltage to voltage converter (pg 5, lines 28-29).
Regarding claim 5, Fogarty further teaches wherein the voltage converter comprises a pulse generator configured to generate a pulse signal to control switching of the switched-mode voltage to voltage converter (pg 7, lines 27-31).
Regarding claim 13, Fogarty teaches method for neural stimulation (abstract), the method comprising repeatedly performing the steps of: generating a stimulation voltage signal at a stimulation voltage (pg 7, lines 27-31); applying the stimulation voltage signal to neural tissue (pg 3, lines 19-25); measuring a nervous response of the tissue (Fig 2: Feedback Compensation Circuit; pg 4, line 30-pg 5, line 6); and adjusting the stimulation voltage based on the measured nervous response (pg 8, line 29-pg 9, line 2).
Regarding claim 14, Fogarty further teaches wherein generating the stimulation voltage comprises repeatedly switching a switched mode power supply; and 4869-2105-9594419576.12500 adjusting the stimulation voltage comprises adjusting a pulse signal that controls the switching (pg 7, lines 27-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of US 2015/0360031 to Bornzin et al., hereinafter Bornzin.
Regarding claim 2, Fogarty discloses the limitations of claim 1, but does not disclose wherein the voltage converter comprises a processor programmed to calculate a voltage value based on the measured nervous response and to generate a control signal to the voltage converter indicative of the calculated voltage value.
However, Bornzin teaches wherein the voltage converter comprises a processor programmed to calculate a voltage value based on the measured nervous response and to generate a control signal to the voltage converter indicative of the calculated voltage value (process of Fig 3 as performed by controller 151).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the voltage converter of Fogarty wherein the voltage converter comprises a processor programmed to calculate a voltage value based on the measured nervous response and to generate a control signal to the voltage converter indicative of the calculated voltage value, as taught by Bornzin, for purpose of improving the safety and efficacy of SCS by compensating for changes in stimulation thresholds and reducing variability in paresthesia coverage and pain reduction as the patient moves between postures or the lead migrates from the implantation site (para 0032).
Regarding claim 3, Fogarty discloses the limitations of claim 3, but does not disclose wherein the voltage converter circuit is a linear voltage-to-voltage converter.
However, Bornzin teaches wherein the voltage converter circuit is a linear voltage-to-voltage converter (para 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the voltage converter of Fogarty wherein the voltage converter circuit is a linear voltage-to-voltage converter, as taught by Bornzin, for purpose of improving the safety and efficacy of SCS by compensating for changes in stimulation thresholds and reducing variability in paresthesia coverage and pain reduction as the patient moves between postures or the lead migrates from the implantation site (para 0032).
Regarding claim 6, Fogarty discloses the limitations of claim 5, but does not disclose wherein the pulse signal is based on the measured nervous response of the tissue.
However, Bornzin teaches wherein the pulse signal is based on the measured nervous response of the tissue (0035, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the pulse signal of Fogarty wherein the pulse signal is based on the measured nervous response of the tissue, as taught by Bornzin, for purpose of improving the safety and efficacy of SCS by compensating for changes in stimulation thresholds and reducing variability in paresthesia coverage and pain reduction as the patient moves between postures or the lead migrates from the implantation site (para 0032).

Claims 7-10, 15, 16, 18, 19, 21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of WO 2014/169145 to Levine et al., hereinafter Levine (provided by Applicant).
Regarding claim 7, Fogarty discloses the limitations of claim 5, but does not disclose wherein the pulse generator is a digital processor.
However, Levine teaches wherein the pulse generator is a digital processor (para 00175).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the pulse generator of Fogarty such that it is a digital processor, as taught by Levine, for purpose of recording, transmitting, and/or analyzing sensed activity from the vagus nerve (para 00011).
Regarding claim 8, Levine, as previously applied, further teaches wherein the device comprises an analog-to-digital converter to provide a digital signal indicative of the measured nervous response of the tissue to the digital processor (claim 1).
Regarding claim 9, Fogarty discloses the limitations of claim 1, but does not disclose wherein the voltage converter comprises a switch that is controlled by a control signal based on the measured nervous response of the tissue to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue.
However, Levine teaches wherein the voltage converter comprises a switch that is controlled by a control signal based on the measured nervous response of the tissue to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (para 00175).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the voltage converter of Fogarty wherein the voltage converter comprises a switch that is controlled by a control signal based on the measured nervous response of the tissue to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue, as taught by Levine, for purpose of recording, transmitting, and/or analyzing sensed activity from the vagus nerve (para 00011).
Regarding claim 10, Levine, as previously applied, further teaches wherein the control signal defines a duty cycle based on the nervous response of the tissue, such that the control signal controls the switch and the duty cycle defines the output voltage to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (para 000196).
Regarding claim 15, Fogarty discloses a device for applying a neural stimulus (abstract) comprising: a battery to supply electrical energy at a battery voltage (pg 9, line 30); an electrode stimulating electrodes to apply the electrical energy to neural tissue  (Fig 2: Zload); a circuit to measure a nervous response of the tissue (Fig 2: Feedback Compensation Circuit; pg 4, line 30-pg 5, line 6); and a voltage converter to receive the electrical energy from the battery and to control a voltage applied to the current mirror based on a voltage between the stimulating electrodes (pg 8, line 29-pg 9, line 2).
Fogarty does not disclose a current mirror to deliver a current to the electrode stimulating electrodes according to a reference current that is based on the measured nervous response.
However, Levine teaches a current mirror to deliver a current to the electrode stimulating electrodes according to a reference current that is based on the measured nervous response (para 00198, 00234).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device for applying a neural stimulus of Fogarty with a current mirror to deliver a current to the electrode stimulating electrodes according to a reference current that is based on the measured nervous response, as taught by Levine, for purpose of recording, transmitting, and/or analyzing sensed activity from the vagus nerve (para 00011).
Regarding claim 16, Fogarty further teaches wherein the voltage converter is a switched-mode voltage converter (pg 5, lines 28-29).
Regarding claim 18, Fogarty further teaches wherein the controller voltage converter is configured to control switching based on battery voltage (pg 8, line 29-pg 9, line 2).
Regarding claim 19, Fogarty further teaches wherein the controller voltage converter is configured to control switching based on electrode voltage (pg 8, line 29-pg 9, line 2).
Regarding claim 21, Fogarty discloses the limitations of claim 19, but does not disclose wherein the controller voltage converter comprises: a pulse generator to generate a pulse signal to control the switching; a voltage controlled oscillator to generate the pulse signal; and a voltage controlled delay controlled by the battery voltage to control the switch.
However, Levine teaches wherein the controller voltage converter comprises: a pulse generator to generate a pulse signal to control the switching (para 00195); a voltage controlled oscillator to generate the pulse signal (para 00196); and a voltage controlled delay controlled by the battery voltage to control the switch (para 00328).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the controller voltage converter of Fogarty wherein the controller voltage converter comprises: a pulse generator to generate a pulse signal to control the switching; a voltage controlled oscillator to generate the pulse signal; and a voltage controlled delay controlled by the battery voltage to control the switch, as taught by Levine, for purpose of recording, transmitting, and/or analyzing sensed activity from the vagus nerve (para 00011).
Regarding claim 24, Levine, as previously applied, further teaches wherein the voltage controlled delay is connected to a switch to disconnect an inductance from the battery after a delay controlled by the battery voltage (para 00328).
Regarding claim 25, Levine, as previously applied, further teaches wherein the voltage controlled delay is connected to a switch to disconnect an inductance from the battery after a delay controlled by a tissue voltage (para 00328).
Regarding claim 26, Levine, as previously applied, further teaches wherein the voltage controlled delay is connected to a switch to disconnect an inductance from the battery after a delay controlled by a desired level of stimulation intensity (para 00328).

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of Levine as applied to claim 9 above, and further in view of US 2014/0228905 to Bolea, hereinafter Bolea (cited previously).
Regarding claim 11, Levine discloses the limitations of claim 9, but does not disclose wherein the control signal is an analog voltage signal provided by the processor and the voltage signal controls the switching of the switch to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue.
However, Bolea teaches wherein the control signal is an analog voltage signal provided by the processor and the voltage signal controls the switching of the switch to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (para 0464).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the control signal of Levine wherein the control signal is an analog voltage signal provided by the processor and the voltage signal controls the switching of the switch to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue, as taught by Bolea, for purpose of improve efficacy and/or to reduce sensory perception of a stimulus (para 0132).
Regarding claim 12, Levine, as previously applied, further teaches wherein the controller comprises an oscillator with an oscillation frequency and the voltage signal controls the oscillation frequency to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (para 0198).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792